Shaw, C. J.
The order given by the defendant, being a regular military order, made by the direction of his superior officer, constituted no ground for an assumpsit, express or implied, by the defendant to the plaintiff, to pay any thing for the service to be performed. It seems, that the plaintiff and his associates, as a military musical band, constituted a part of the organized volunteer militia, and whether they were entitled to any pay for such occasional service, and if so, on what occasion, to what amount, and from whom to be received, must depend on the rules and regulations for the government of the volunteer militia, to which, by enlisting, the plaintiff assented.

Judgment for the defendant.